TATE, Judge.
This is a companion appeal to Texas Gas Transmission Corporation v. Broussard, La. App., 177 So.2d 145 rendered this same date. The issues in the present appeal are the same as those in the companion suit, although these companion expropriation proceedings concern different tracts of land across which a right-of-way servitude was taken for a high-pressure gas transmission line.
For the reasons assigned in the companion Broussard appeal, we affirm the trial court’s award of severance damages in the present suit. The plaintiff-appellant is to pay the costs of this appeal.
Affirmed.